Citation Nr: 1315242	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-26 362	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied the benefit sought on appeal.

In May 2012 and November 2012, the Board remanded the Veteran's service connection claim on appeal for further evidentiary development.  In the May 2012 decision, the Board additionally granted entitlement to service connection for a cerebrovascular accident, and pursuant to the Veteran's request, dismissed his claim of entitlement to service connection for posttraumatic stress disorder.


FINDING OF FACT

On November 30, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, via the Appeals Management Center (AMC), that a withdrawal of his appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by a claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted documentation, via facsimile which was received at the AMC in November 2012, indicating that he had previously requested to withdraw his appeal in October 2010.  The submission included a copy of an October 2010 statement from the Veteran's prior representative which specifically indicated that the Veteran was requesting that his appeal with respect to his hypertension claim be withdrawn.  After a review of the record, it appears that this statement was not previously attached to the Veteran's claims file.  Nonetheless, pursuant to the Veteran's recent submission reaffirming his request to withdraw his appeal with respect to this claim, his appeal is now deemed withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals
	



Department of Veterans Affairs


